108 A.2d 93 (1954)
Irvin UTLEY and Clarence E. Ellis, Appellants,
v.
Leonard L. HENLEY and Leonard L. Henley to the Use of the FARM BUREAU MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 1543.
Municipal Court of Appeals for the District of Columbia.
Argued September 20, 1954.
Decided October 8, 1954.
Halcott A. Bradley, Washington, D. C., for appellants.
Bond L. Holford, Washington, D. C., with whom Donald J. Caulfield, Washington, D. C., was on the brief, for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
This case arose out of a collision between two automobiles in an intersection controlled by traffic lights. Judgment went against appellants and their appeal is based largely on the claim that appellee was guilty of contributory negligence as a matter of law. We cannot agree with this claim because it assumes the truth of appellants' testimony that they entered the intersection on a green light, were stopped in their progress by a third automobile making a left-hand turn, and then proceeded at a speed of 15 miles an hour to clear the intersection on a red light. From all the testimony the court could have found that appellants entered the intersection on a red light and were traveling at a speed of 40 miles an hour. If the court so found then it was not compelled to find appellee guilty of contributory negligence in failing to anticipate such action on appellants' part.
Affirmed.